                    MINUTE ENTRY FOR SETTLEMENT


TO:     Docketing

FROM:   Magistrate Judge Michael E. Hegarty

DATE:   November 20, 2018

RE:     Beltran v. InterExchange, Inc., 14-cv-03074-CMA-KMT

                      A settlement conference was held on this date, and no settlement
                      has been reached as to any claims in this action.

                      Settlement negotiations were held on this date and a settlement has
                      been reached as to:

                              All claims in this action. The parties shall file a stipulated
                              motion to dismiss on or before November __, 2018.

                              Claims between                       and             . These
                              parties shall file a stipulated motion to dismiss on or before
                              November __, 2018.

        Settlement negotiation, conference, and preparation time involved: ___ hours.

               A record was made                             No record was made




                         *****************

         X            Supplemental settlement negotiations were held in the above-
                      captioned case, including telephone and email discussions with
                      counsel. The case has achieved an agreement in principle.

        Negotiation time involved: 15 hours.
